Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 3/14/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-5 are pending and are presented for examination.  
In view of amendments, the Examiner withdraws the rejection mailed on 12/15/2021.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  GOPALAKRISHNAN et al (US 20130221810 A1) however applied in new interpretation described in the rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over GOPALAKRISHNAN et al (US 20130221810 A1).
As for claim 1, GOPALAKRISHNAN discloses a working device (Fig. 1) comprising:
a stator (22) fixed to an inside (at the location in Fig. 1) of a housing (21) [0011-0012];
a rotor (portion 39 of 30) rotatably installed in the stator;
a rotating part (34 and/or 32) rotatably installed in the housing, the rotating part being configured to be rotated with the rotor [0013]; 
a resolver fixing part (42, resolver stator) fixed to the inside of the housing; and
a resolver moving part comprising:
a resolver rotor (44) positioned outside the resolver fixing part; and
a cover part (35, see markup below) fixed to the rotating part and covering a side surface of the resolver rotor [0013-0014],
wherein: the resolver fixing part (42) directly faces the resolver rotor and directly faces the cover part (see arrows in the markup); and 
an outer diameter of the cover part is greater than an outer diameter of
the resolver rotor (Fig. 1).  

Examiner has considered the resolver fixing part by both parts of the arrows in the markup below.  The parts are fixed as shown, and are well-known in the art as core part and coil part of the resolver fixing part (42, resolver stator), same as the applicant’s specification.  Fig. 1 shows the resolver fixing part faces both of the resolver rotor 44 by core and the cover part particularly from 38 to edge of 34 by coil.  

    PNG
    media_image1.png
    323
    527
    media_image1.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have as claimed for high resolution at high accuracy.   

As for claim 2, GOPALAKRISHNAN teaches the working device of claim 1, wherein the cover part is in a shape to cover the resolver rotor.  The limitation “injection-molded” is product by process limitation.  It limits a method of making the cover part by 

As for claim 3, GOPALAKRISHNAN teaches the working device of claim 2, wherein the rotating part comprises: 
a mounting frame (34) installed in a shape to cover the rotor (covering lower surface of the rotor 39 of the motor); and 
a motor shaft (32 – use plain meaning) connected to the mounting frame (by 33), having a hollow portion formed therein, and rotatably installed in the housing [0013]. 

As for claim 4, GOPALAKRISHNAN teaches the working device of claim 3, wherein the cover part (35) is fixed to the mounting frame (34) and has a larger inner diameter than an outer diameter of the resolver fixing part (42). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over GOPALAKRISHNAN in view of KASUYA et al (US 20120032544 A1).   
As for claim 5, GOPALAKRISHNAN failed to teach the working device of claim 3 further comprising: a gear shift part configured to shift gears using power received from 
KASUYA teaches a working device comprising: a gear shift part (e.g., TM) configured to shift gears using power received from the motor shaft; and a drive shaft (M) passing through the inside of the motor shaft, and configured to be rotated by power received from the gear shift part. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for automatic continuously variable speed change [0043-0048]. 

Prior Art Made of Record
The prior arts made of record are considered pertinent to applicant's disclosure. 
Injection molding method: examples. 
Song et al (US 20160319828 A1), [0039]. 
Haug (US 9429149 B2), Col.18, L.43.  
Mebasser et al (US 20140069432 A1), [0165]. 
Resolver details. 
Gale (US 20140070672 A1), Fig. 3.  
Cho et al (US 20140001926 A1), Fig. 2. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JOHN K KIM/           Primary Examiner, Art Unit 2834